DETAILED ACTION
	The amendment filed 6/09/2021 has been entered. Claims 1-2, 5-6, 8-9, 11, 13-16, and 18-19 have been amended. Claims 1-20 remain pending in the application and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 6/09/2021 have been fully considered but are moot because the amendments made to the claims have necessitated a new grounds of rejection.
Response to Amendment
Regarding the objection to the drawings, the applicant has amended the drawings to overcome the objection. The objection to the drawings have been withdrawn.
Regarding the objections to the claims, the applicant has amended the claims to overcome the previously set forth objections. The previously set forth objections to the claims have been withdrawn. However, a new objection to claim 2 has been outlined below.
Regarding the rejections under 35 U.S.C. §112(b), the applicant has amended the claims to overcome the rejections. The rejections under 35 U.S.C. §112(b) have been withdrawn.
Regarding the rejections under 35 U.S.C. §103, the applicant has amended the claims and has necessitated a new grounds of rejection as outlined below.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding claim 2, the recitation of “the input/output unit of the second vehicle is configured to” should read “the input/output unit of the second vehicle is further configured to” as the “input/output unit of the second vehicle” has already been configured in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew et al. (U.S. Patent Application Publication No. 2018/0195874 A1; hereinafter Andrew) in view of Loo et al. (U.S. Patent No. 9,141,112 B1; hereinafter Loo).
Regarding claim 1, Andrew discloses:
an input/output unit of a first vehicle configured to receive a route to a destination from a user of the first vehicle (first user enters an address for a destination using the user interface 300, see at least [0076]; user interface shows the proposed route 411 in addition to the destination location, see at least [0080] and Figs. 4-5)
an electronic control unit (ECU) of the first vehicle configured to communicate the route to the destination to all other vehicles in the plurality of vehicles (the client device 110 is able to send the destination and proposed route 145 to a plurality of vehicles, see at least [0076]-[0078] and [0080]; client device 110 is a computing device 1100 with processing unit 1102 and code to execute the process and communicate with other vehicles, see at least [0018], [0123]-[0124], and Fig. 11); 
a second vehicle in the plurality of vehicles configured to receive the route to the destination from the first vehicle via a network (the second vehicle receives the destination, see at least [0079]; the information can be sent via network 122 or using an ad-hoc network, see at least Fig. 1); 
an input/output unit of the second vehicle configured to provide a prompt to a user of the second vehicle regarding the route to the destination of the first vehicle and whether to accept or reject the route to the destination or propose an alternate route to the destination (second user’s interface 400 displays an option to accept or reject the request to join the first driver, see at least [0079]); and 
an ECU of the second vehicle configured to determine navigation directions based on the route to the destination when the user of the second vehicle accepts the route to the destination via the input/output unit of the second vehicle (after the second user accepts the request, the shared travel experience begins, see at least [0081]; and the destination location is now displayed on the second user’s interface 400 as well, see at least Fig. 6).
Andrew does not explicitly disclose:
a transceiver
communicate the alternate route to all other vehicles in the plurality of vehicles via the transceiver of the second vehicle to have a vote between the route and the alternate route when the user of the second vehicle proposes the alternate route to the destination via the input/output unit of the second vehicle
However, Loo teaches:
a transceiver (routes that are generated are transmitted to the computing devices in each of the vehicles in the caravan, see at least col. 3 lines 8-10; vehicles in the caravan may directly communicate with one another, see at least col. 6 lines 21-22) *Examiner sets forth the communication means taught in Loo maps to the transceiver of the current application as both serve as a means of communication data to other vehicles and a specific transceiver has not been recited as being integral to the claimed invention.
communicate the alternate route to all other vehicles in the plurality of vehicles via the transceiver of the second vehicle to have a vote between the route and the alternate route when the user of the second vehicle proposes the alternate route to the destination via the input/output unit of the second vehicle (other vehicles are able to vote on which route to take, see at least col. 15 lines 15-18)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication between vehicles disclosed by Andrew by adding the communication between vehicles to vote on a route taught by Loo. One of ordinary skill in the art would have been motivated to make this modification in order to communicate and move “according to the desires of the group as a whole” (see col. 4 lines 2-3).
Regarding claim 4
the input/output unit of the first vehicle provides a list of contact vehicles and respective location information for each vehicle in the list of contact vehicles (the user interface 300 contains a list of contacts 307a-307f wherein the location of each is shown after a contact agrees to join the trip, see at least Fig. 3-5 and [0080]-[0081]).
Regarding claim 5, the combination of Andrew and Loo teach the elements above and Andrew further discloses:
the user of the first vehicle selects vehicles from the list of contact vehicles via the input/output unit of the first vehicle to include in the plurality of vehicles (the user of the first vehicle selects people from the contact list 307a-307f to include in the trip, see at least [0077] and Fig. 3).
Regarding claim 7, the combination of Andrew and Loo teach the elements above and Andrew further discloses:
the input/output unit of the first vehicle, the ECU of the first vehicle, and the transceiver of the first vehicle are included in a first mobile device 20 4832-5056-040815269-37100 located in the first vehicle, and wherein the input/output unit of the second vehicle, the ECU of the second vehicle, and the transceiver of the second vehicle are included in a second mobile device located in the second vehicle (the client devices 110a-110c may be implemented on devices such as smart phones, see at least [0018] and Fig. 1; wherein each client device is associated with a different user, see at least [0020]-[0022]).
Regarding claim 8, Andrew discloses:
receive a first route to a destination from another vehicle via a network (the second vehicle receives the destination of the first vehicle, see at least [0079]; the information can be sent via network 122 or using an ad-hoc network, see at least Fig. 1); 
an input/output unit configured to provide a prompt to a user of the vehicle regarding the received first route to the destination of the other vehicle and whether to accept or reject the first route to the destination or propose a second route to the destination (second user’s interface 400 displays an option to accept or reject the request to join the first driver, see at least [0079]); and 
an electronic control unit (ECU) configured to determine navigation directions based on the first route to the destination when the user of the vehicle accepts the first route to the destination via the input/output unit and communicate the second route to the destination to a plurality of other vehicles including the other vehicle via the transceiver to have a vote between the first route and the second route when the user of the vehicle proposes the second route to the destination via the input/output unit (after the second user accepts the request, the shared travel experience begins, see at least [0081]; and the destination location is now displayed on the second user’s interface 400 as well, see at least Fig. 6)
Andrew does not explicitly disclose:
A transceiver
However, Loo teaches:
A transceiver (routes that are generated are transmitted to the computing devices in each of the vehicles in the caravan, see at least col. 3 lines 8-10; vehicles in the caravan may directly communicate with one another, see at least col. 6 lines 21-22) *Examiner sets forth the communication means taught in Loo maps to the transceiver of the current application as both serve as a means of communication data to other vehicles and a specific transceiver has not been recited as being integral to the claimed invention.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication between vehicles disclosed by Andrew by adding the communication means taught by Loo. One of ordinary skill in the art would have been motivated to make this modification in order to transmit and receive signals to and from other vehicles.
Regarding claim 15, Andrew discloses:
receiving, by an input/output unit of a first vehicle, a route to a destination from a user of the first vehicle (first user enters an address for a destination using the user interface 300, see at least [0076]; user interface shows the proposed route 411 in addition to the destination location, see at least [0080] and Figs. 4-5); 
communicating, by an electronic control unit (ECU) of the first vehicle, the route to the destination to all other vehicles in the plurality of vehicles via the first vehicle (the client device 110 is able to send the destination and proposed route 145 to a plurality of vehicles, see at least [0076]-[0078] and [0080]; client device 110 is a computing device 1100 with processing unit 1102 and code to execute the process and communicate with other vehicles, see at least [0018], [0123]-[0124], and Fig. 11); 
receiving, by a second vehicle in the plurality of vehicles, the route to the destination from the first vehicle via a network (the second vehicle receives the destination, see at least [0079]; the information can be sent via network 122 or using an ad-hoc network, see at least Fig. 1)
providing, by an input/output unit of the second vehicle, a prompt to a user of the second vehicle regarding the route to the destination of the first vehicle and whether to accept or reject the route to the destination or propose an alternate route to the destination (second user’s interface 400 displays an option to accept or reject the request to join the first driver, see at least [0079]); and 
determining, by an ECU of the second vehicle, navigation directions based on the route to the destination when the user of the second vehicle accepts the route to the destination via the input/output unit of the second vehicle (after the second user accepts the request, the shared travel experience begins, see at least [0081]; and the destination location is now displayed on the second user’s interface 400 as well, see at least Fig. 6); and
communicating, by the ECU of the second vehicle, the alternate route to the destination to all other vehicles in the plurality of vehicles via the transceiver of the second vehicle to have a vote between the route and the alternate route when the user of the second vehicle proposes the alternate route to the destination via the input/output unit of the second vehicle.
Andrew does not explicitly disclose:
a transceiver
However, Loo teaches:
a transceiver (routes that are generated are transmitted to the computing devices in each of the vehicles in the caravan, see at least col. 3 lines 8-10; vehicles in the caravan may directly communicate with one another, see at least col. 6 lines 21-22) *Examiner sets forth the communication means taught in Loo maps to the transceiver of the current application as both serve as a means of communication data to other vehicles and a specific transceiver has not been recited as being integral to the claimed invention.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication between vehicles disclosed by Andrew by adding the communication means taught by Loo. One of ordinary skill in the art would have been motivated to make this modification in order to transmit and receive signals to and from other vehicles.
Regarding claim 17, the combination of Andrew and Loo teach the elements above and Andrew further discloses:
providing, by the input/output unit of the first vehicle, a list of contact vehicles and respective location information for each vehicle in the list of contact vehicles (the user interface 300 contains a list of contacts 307a-307f wherein the location of each is shown after a contact agrees to join the trip, see at least Fig. 3-5 and [0080]-[0081]).
Regarding claim 18, the combination of Andrew and Loo teach the elements above and Andrew further discloses:
receiving, from the user of the first vehicle via the input/output unit of the first vehicle, a selection of vehicles from the list of contact vehicles to include in the plurality of vehicles (the user of the first vehicle selects people from the contact list 307a-307f to include in the trip, see at least [0077] and Fig. 3).
  Regarding claim 20, the combination of Andrew and Loo teach the elements above but do not explicitly teach:
Joining a group using a virtual lobby

joining, by respective users of the plurality of vehicles via respective input/output units, a group to travel to the destination together using a virtual lobby (user is able to select to join a caravan using the user interface 500, see at least Fig. 5A and page 18, col. 22, lines 39-40)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew by adding a virtual lobby taught by Loo. One of ordinary skill in the art would have been motivated to make this modification in order to join a desired caravan or a caravan that the user has once traveled with and would like to travel with again (see Loo page 18, col. 22, lines 39-57).
Claim 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Loo as applied to claim 1 above and further in view of Hayes et al. (U.S. Patent No. 9,651,391 B1; hereinafter Hayes).
Regarding claim 6, the combination of Andrew and Loo teach the elements above and Andrew further discloses:
a list of contact vehicles associated with the user of the first vehicle (see at least [0024] and Fig. 3)
The combination of Andrew and Loo does not teach:
the plurality of vehicles is automatically determined by a processor of a remote data server based on the destination, the route of the first vehicle to the destination, and respective location data of vehicles 
However, Hayes teaches:	
the plurality of vehicles is automatically determined by a processor of a remote data server based on the destination, the route of the first vehicle to the destination, and respective location data of vehicles in a list of contact vehicles associated with the user of the first vehicle (users having the same destination point and path may be determined to share a route, see at least page 18, col. 9, lines 9-11; routes that contain points in close proximity are also treated as shared, see at least page 18, col. 9, lines 37-39; the shared route data is gathered to determine a community to share location and route information wherein a connection in the community can be further made based on a list of friends in a social network, see at least page 20, col. 14, lines 5-7 and Fig. 4)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the travel experience sharing disclosed by Andrew and the communication between vehicles to vote on a route taught by Loo by adding the plurality of vehicles being automatically determined based on destination, route, and location taught by Hayes. One of ordinary skill in the art would have been motivated to make this modification in order to allow drivers to contact other vehicles in the vicinity for additional information (see Hayes page 14, col. 1, lines 36-45). 
Regarding claim 19, the combination of Andrew and Loo teach the elements above and Andrew further discloses:
a list of contact vehicles associated with the user of the first vehicle (see at least [0024] and Fig. 3)
The combination of Andrew and Loo does not teach:
automatically identifying, by a processor of a remote data server, the plurality of vehicles based on the destination, the route of the first vehicle to the destination, and respective location data of vehicles 
However, Hayes teaches:
automatically identifying, by a processor of a remote data server, the plurality of vehicles based on the destination, the route of the first vehicle to the destination, and respective location data of vehicles in a list of contact vehicles associated with the user of the first vehicle (users having the same destination point and path may be determined to share a route, see at least page 18, col. 9, lines 9-11; routes that contain points in close proximity are also treated as shared, see at least page 18, col. 9, lines 37-39; the shared route data is gathered to determine a community to share location and route information wherein a connection in the community can be further made based on a list of friends in a social network, see at least page 20, col. 14, lines 5-7 and Fig. 4)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the travel experience sharing disclosed by Andrew and the communication between vehicles to vote on a route taught by Loo by adding the plurality of vehicles being automatically determined based on destination, route, and location taught by Hayes. One of ordinary skill in the art would have been motivated to make this modification in order to allow drivers to contact other vehicles in the vicinity for additional information (see Hayes page 14, col. 1, lines 36-45).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Loo as applied to claims 1, 8, and 15 above and further in view of Boss et al. (U.S. Patent Application Publication No. 2017/0284818 A1; hereinafter Boss).
Regarding claim 11, the combination of Andrew and Loo teach the elements above but do not teach:
the input/output unit is further configured to receive a stop location from the user 
wherein the ECU is further configured to communicate the stop location to one or more group vehicles including the other vehicle 
However, Boss teaches:
the input/output unit is further configured to receive a stop location from the user (master device 120 and subscriber devices 130A-N are able to request an unplanned stop or detour, see at least [0031])
wherein the ECU is further configured to communicate the stop location to one or more group vehicles including the other vehicle (The subscriber devices 130A-N receive route changes periodically as changes are made and are also able to make updates to a route. Thus, the subscriber devices 130A-N are capable of communicating the stops to other vehicles as well. See at least [0031])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew and the transmitting and communication means taught by Loo by adding the request for a stop or detour by another vehicle taught by Boss. One of ordinary skill in the art would have been motivated to make this modification in order to allow a collaborative effort in group traveling and to incorporate emergency rest stops without separating a group (see Boss [0002]).
Claims 2-3, 9-10, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Loo and Boss and further in view of Tang (U.S. Patent Application Publication No. 2012/0143501 A1).
Regarding claim 2, the combination of Andrew and Loo teach the elements above but does not teach:
Receive a stop location from user of the second vehicle
Communicate stop location to all other vehicles via second vehicle
First vehicle receive the stop location
First vehicle accepts or rejects the stop location
ECU of first vehicle updates navigation directions to include the stop location when the user of the first vehicle accepts the stop location
However, Boss teaches:
the input/output unit of the second vehicle is further configured to receive a stop location from the user of the second vehicle (subscriber devices 130A-N are able to request an unplanned stop or detour, see at least [0031]; subscriber devices 130A-N correspond to different drivers and has a user interface to receive input, see at least [0016]-[0017]), 
wherein the second vehicle is configured to communicate the stop location to all other vehicles in the plurality of vehicles (The subscriber devices 130A-N receive route changes periodically as changes are made and are also able to make updates to a route. Thus, the subscriber devices 130A-N are capable of communicating the stops to other vehicles as well. See at least [0031])
wherein the transceiver of the first vehicle is configured to receive the stop location from the transceiver of the second vehicle via the network (the master device 120 is part of the network 110 that synchronizes the master device 120 and subscriber devices 130A-N, see at least Fig. 1; the master device also receives updates and stops from the subscriber devices 130A-N, see at least [0031]), 19 4832-5056-040815269-37100 
wherein the input/output unit of the first vehicle is further configured to provide a prompt to the user of the first vehicle regarding the stop location and whether to accept or reject the stop location (the master device 120 is used to accept or deny a request to update the route with a stop, see at least [0031]; master device 120 provides a user interface to the operator of the device, see at least [0017])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew and the transmitting and communication means taught by Loo by adding the request for a stop or detour by another vehicle taught by Boss. One of ordinary skill in the art would have been motivated to make this modification in order to allow a collaborative effort in group traveling and to incorporate emergency rest stops without separating a group (see Boss [0002]).
The combination of Andrew, Loo, and Boss does not explicitly teach:
ECU of first vehicle updates navigation directions to include the stop location when the user of the first vehicle accepts the stop location
However, Tang teaches:
wherein the ECU of the first vehicle is further configured to update navigation directions to the destination to include the stop location when the user of the first (when the user accepts the intermediate stop 302 by selecting accept 212 on the notification 204, the navigation system 100 updates the route 206 to incorporate the intermediate stop 302 prior to reaching the destination 210, see at least [0052]-[0053] and Fig. 3)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew, the transmitting and communication means taught by Loo, and the request for a stop or detour by another vehicle taught by Boss by adding the incorporation of the stop in the route to the destination after the stop is accepted taught by Tang. One of ordinary skill in the art would have been motivated to make this modification in order to provide an updated navigation route to incorporate the accepted unplanned stop (see Tang [0053]). 
Regarding claim 3, the combination of Andrew, Loo, Boss, and Tang teach the elements above but the combination of Andrew, Loo, Boss does not explicitly teach:
the ECU of the first vehicle is further configured to maintain navigation to the destination when the user of the first vehicle rejects the stop location via the input/output unit of the first vehicle
However, Tang teaches:
the ECU of the first vehicle is further configured to maintain navigation to the destination when the user of the first vehicle rejects the stop location via the input/output unit of the first vehicle (when the user rejects 214 the notification 204, the navigation system 100 does not incorporate a new stop and continues the path 206 to destination 210, see at least [0055] and Fig. 4)

Regarding claim 9, the combination of Andrew and Loo teach the elements above but does not teach:
Receive stop location from other vehicle
Provide prompt to user of vehicle regarding stop location and whether to accept or reject the stop location
Update navigation directions to the destination to include the stop location when the user of the vehicle accepts the stop location
However, Boss teaches:
receive a stop location from the other vehicle (subscriber devices 130A-N are able to request an unplanned stop or detour, see at least [0031]), 
wherein the input/output unit is further configured to provide a prompt to the user of the vehicle regarding the stop location and whether to accept or reject the stop location (the master device 120 is used to accept or deny a request to update the route with a stop, see at least [0031]; master device 120 provides a user interface to the operator of the device, see at least [0017])

The combination of Andrew, Loo, and Boss does not explicitly teach:
wherein the ECU is further configured to update navigation directions to the destination to include the stop location when the user of the vehicle accepts the stop location via the input/output unit
However, Tang teaches:
wherein the ECU is further configured to update navigation directions to the destination to include the stop location when the user of the vehicle accepts the stop location via the input/output unit (when the user accepts the intermediate stop 302 by selecting accept 212 on the notification 204, the navigation system 100 updates the route 206 to incorporate the intermediate stop 302 prior to reaching the destination 210, see at least [0052]-[0053] and Fig. 3)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew, the transmitting and communication means taught by Loo, and the request for a stop or detour by another vehicle taught by Boss by adding the incorporation of the stop in the route to the destination after the stop is accepted taught by Tang. One of ordinary skill in the art 
Regarding claim 10, the combination of Andrew, Loo, Boss, and Tang teach the elements above but the combination of Andrew, Loo, Boss does not explicitly teach:
the ECU is further configured to maintain navigation to the destination when the user of the vehicle rejects the stop location via the input/output unit
However, Tang teaches:
the ECU is further configured to maintain navigation to the destination when the user of the vehicle rejects the stop location via the input/output unit (when the user rejects 214 the notification 204, the navigation system 100 does not incorporate a new stop and continues the path 206 to destination 210, see at least [0055] and Fig. 4)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew, the transmitting and communication means taught by Loo, and the request for a stop or detour by another vehicle taught by Boss by adding the maintaining route to destination after a stop is rejected taught by Tang. One of ordinary skill in the art would have been motivated to make this modification in order to continue navigation to a desired destination without incorporating unwanted stops.
Regarding claim 12, the combination of Andrew, Loo, and Boss teach the elements above but do not teach:
the ECU is further configured to update navigation directions to the destination to include the stop location

the ECU is further configured to update navigation directions to the destination to include the stop location (when the user accepts the intermediate stop 302 by selecting accept 212 on the notification 204, the navigation system 100 updates the route 206 to incorporate the intermediate stop 302 prior to reaching the destination 210, see at least [0052]-[0053] and Fig. 3)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew, the transmitting and communication means taught by Loo, and the request for a stop or detour by another vehicle taught by Boss by adding the incorporation of the stop in the route to the destination after the stop is accepted taught by Tang. One of ordinary skill in the art would have been motivated to make this modification in order to provide an updated navigation route to incorporate the accepted unplanned stop (see Tang [0053]). 
Regarding claim 13, the combination of Andrew and Loo teach the elements above but does not teach:
the transceiver is further configured to receive one or more respective indications from transceivers of the one or more group vehicles regarding whether the respective users of the one or more group vehicles accepted or rejected the stop location 
wherein the ECU is further configured to update navigation directions to the destination to include the stop location when all of the one or more group vehicles accepted the stop location

the device is further configured to receive one or more respective indications from the devices of the one or more group vehicles regarding whether the respective users of the one or more group vehicles accepted or rejected the stop location (Subscriber devices 130A-N and master device 120 are able to request an unplanned stop or detour and the master device 120 accepts or denies a request to update the route with a stop. Since all devices receive route changes periodically or as updates are made by the route creator, all devices would be receiving the accepted or rejected stop requests, see at least [0031])
all of the one or more group vehicles accepted the stop location (where the master device 120 and subscriber device 130A are the only vehicles in a group, the acceptance of the master device 130A reads on an accepted stop location from one group vehicle, see at least [0031])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew and the transmitting and communication means taught by Loo by adding the request for a stop or detour by another vehicle taught by Boss. One of ordinary skill in the art would have been motivated to make this modification in order to allow a collaborative effort in group traveling and to incorporate emergency rest stops without separating a group (see Boss [0002]).
The combination of Andrew, Loo, and Boss does not teach:
wherein the ECU is further configured to update navigation directions to the destination to include the stop location 

wherein the ECU is further configured to update navigation directions to the destination to include the stop location (when the user accepts the intermediate stop 302 by selecting accept 212 on the notification 204, the navigation system 100 updates the route 206 to incorporate the intermediate stop 302 prior to reaching the destination 210, see at least [0052]-[0053] and Fig. 3)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew, the transmitting and communication means taught by Loo, and the request for a stop or detour by another vehicle taught by Boss by adding the incorporation of the stop in the route to the destination after the stop is accepted taught by Tang. One of ordinary skill in the art would have been motivated to make this modification in order to provide an updated navigation route to incorporate the accepted unplanned stop (see Tang [0053]).
Regarding claim 14, the combination of Andrew and Loo teach the elements above but does not teach:
the transceiver is further configured to receive one or more respective indications from transceivers of the one or more group vehicles regarding whether the respective users of the one or more group vehicles accepted or rejected the stop location 
wherein the ECU is further configured to update navigation directions to the destination to include the stop location when all of the one or more group vehicles accepted the stop location

the device is further configured to receive one or more respective indications from the devices of the one or more group vehicles regarding whether the respective users of the one or more group vehicles accepted or rejected the stop location (Subscriber devices 130A-N and master device 120 are able to request an unplanned stop or detour and the master device 120 accepts or denies a request to update the route with a stop. Since all devices receive route changes periodically or as updates are made by the route creator, all devices would be receiving the accepted or rejected stop requests, see at least [0031])
all of the one or more group vehicles accepted the stop location (where the master device 120 and subscriber device 130A are the only vehicles in a group, the acceptance of the master device 130A reads on an accepted stop location from one group vehicle, see at least [0031])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew and the transmitting and communication means taught by Loo by adding the request for a stop or detour by another vehicle taught by Boss. One of ordinary skill in the art would have been motivated to make this modification in order to allow a collaborative effort in group traveling and to incorporate emergency rest stops without separating a group (see Boss [0002]).
The combination of Andrew, Loo, and Boss does not teach:
wherein the ECU is further configured to update navigation directions to the destination to include the stop location 

wherein the ECU is further configured to update navigation directions to the destination to include the stop location (when the user accepts the intermediate stop 302 by selecting accept 212 on the notification 204, the navigation system 100 updates the route 206 to incorporate the intermediate stop 302 prior to reaching the destination 210, see at least [0052]-[0053] and Fig. 3)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew, the transmitting and communication means taught by Loo, and the request for a stop or detour by another vehicle taught by Boss by adding the incorporation of the stop in the route to the destination after the stop is accepted taught by Tang. One of ordinary skill in the art would have been motivated to make this modification in order to provide an updated navigation route to incorporate the accepted unplanned stop (see Tang [0053]).
Regarding claim 16, the combination of Andrew and Loo teach the elements above but do not teach:
Receive a stop location from user of the second vehicle
Communicate stop location to all other vehicles via second vehicle
First vehicle receive the stop location
First vehicle accepts or rejects the stop location
ECU of first vehicle updates navigation directions to include the stop location when the user of the first vehicle accepts the stop location

receiving, by the input/output unit of the second vehicle, a stop location from the user of the second vehicle (subscriber devices 130A-N are able to request an unplanned stop or detour, see at least [0031]; subscriber devices 130A-N correspond to different drivers and has a user interface to receive input, see at least [0016]-[0017]); 
communicating, by the ECU of the second vehicle, the stop location to all other vehicles in the plurality of vehicles via the second vehicle (The subscriber devices 130A-N receive route changes periodically as changes are made and are also able to make updates to a route. Thus, the subscriber devices 130A-N are capable of communicating the stops to other vehicles as well. See at least [0031]); 
receiving, by the transceiver of the first vehicle, the stop location from the transceiver of the second vehicle via the network (the master device 120 is part of the network 110 that synchronizes the master device 120 and subscriber devices 130A-N, see at least Fig. 1; the master device also receives updates and stops from the subscriber devices 130A-N, see at least [0031]); 
providing, by the input/output unit of the first vehicle, a prompt to the user of the first vehicle regarding the stop location and whether to accept or reject the stop location (the master device 120 is used to accept or deny a request to update the route with a stop, see at least [0031]; master device 120 provides a user interface to the operator of the device, see at least [0017])
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew and the transceivers taught by Loo by adding the request for a stop or detour by 
The combination of Andrew, Loo, and Boss does not explicitly teach:
updating, by the ECU of the first vehicle, the navigation directions to the destination to include the stop location when the user of the first vehicle accepts the stop location via the input/output unit of the first vehicle
However, Tang teaches:
updating, by the ECU of the first vehicle, the navigation directions to the destination to include the stop location when the user of the first vehicle accepts the stop location via the input/output unit of the first vehicle (when the user accepts the intermediate stop 302 by selecting accept 212 on the notification 204, the navigation system 100 updates the route 206 to incorporate the intermediate stop 302 prior to reaching the destination 210, see at least [0052]-[0053] and Fig. 3)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation communication disclosed by Andrew, the transmitting and communication means taught by Loo, and the request for a stop or detour by another vehicle taught by Boss by adding the incorporation of the stop in the route to the destination after the stop is accepted taught by Tang. One of ordinary skill in the art would have been motivated to make this modification in order to provide an updated navigation route to incorporate the accepted unplanned stop (see Tang [0053]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277.  The examiner can normally be reached on Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/H.L./Examiner, Art Unit 3662    

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662